          Case 4:20-cv-00337-LPR Document 9 Filed 04/09/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

SHANNON J. SPEARS                                                                 PLAINTIFF

V.                               Case No. 4:20-cv-00337-LPR

ARIKA BOWERS, Nurse
White County Detention Center, et al.                                         DEFENDANTS


                                           JUDGMENT

       Pursuant to the Order that was filed on this date, it is CONSIDERED, ORDERED, and

ADJUDGED that this case is DISMISSED without prejudice. The Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that an in forma pauperis appeal from the Order and Judgment dismissing this

action would not be taken in good faith.


       IT IS SO ADJUDGED this 9th day of April 2021.



                                                   ________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
